DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 01/24/2020.  With entry of the concurrently filed preliminary amendment, claims 1-20 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: lack of proper antecedent basis for the entire subject matter of claim 6, particularly the claimed flow rate of “10 to 220 kg/hr” (see final line).  The most relevant portion of the specification appears to be paragraph [60], wherein antecedent support is provided only for a flow rate of 10 to 200 kg/hr.

Allowable Subject Matter
	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  Pending claims are deemed to distinguish over the closest prior art as represented by Amos et al (US 2941985) and Morris et al (US 4550149).
	Applicant claims a method of preparing an aromatic vinyl compound-vinyl cyanide compound polymer, comprising:  
separating volatile components from a polymerization product containing an aromatic vinyl compound-vinyl cyanide compound polymer, residual aromatic vinyl monomer, residual
vinyl cyanide monomer, and an organic solvent using a volatilization tank; and
condensing the separated volatile components using one condenser or two or more condensers connected in series, wherein the method comprises spraying an organic solvent onto the separated volatile components being transferred from the volatilization tank to the condenser;
or
	spraying an organic solvent or an aromatic vinyl monomer onto the volatile components not being condensed in a first condenser and being transferred to a second condenser when the two or more condensers connected in series are used.
(Claim 1) 
	Applicant further claims an apparatus for preparing an aromatic vinyl compound-vinyl cyanide compound polymer, comprising:  
a volatilization tank for separating volatile components from a polymerization product containing an aromatic vinyl compound-vinyl cyanide compound polymer, residual aromatic vinyl monomer, residual vinyl cyanide monomer, and an organic solvent; and
one condenser or two or more condensers connected in series for condensing the separated volatile components,
wherein the apparatus comprises a spray means for spraying an organic solvent into a transfer pipe for transferring the separated volatile components to the condenser; or
a spray means for spraying an organic solvent or an aromatic vinyl monomer into a transfer pipe for transferring the volatile components, which have not been condensed in a first condenser, to a second condenser, when the two or more condensers connected in series are comprised.  
(Claim 12) 
Amos et al is directed to a two-stage devolatilization procedure to eliminate unreacted acrylonitrile from a copolymeric product of a partially polymerized mixture of acrylonitrile and styrene or alpha-methyl styrene.  As disclosed (col. 2, lines 11-15, 21-23), the procedure entails operating a first-stage devolatilizer 4 and a second-stage devolatilizer 8 (each of which is advantageously a tube and shell-type heat exchanger) under prescribed conditions of temperature and pressure.  The present invention distinguishes over Amos et al in the claimed features of condensing the separated volatile components using one condenser or two or more condensers connected in series and spraying an organic solvent onto the separated volatile components being transferred from the volatilization tank to the condenser; or spraying an organic solvent or an aromatic vinyl monomer onto the volatile components not being condensed in a first condenser and being transferred to a second condenser when two or more condensers connected in series are used.  None of said features is taught or adequately suggested by Amos et al.  
Morris et al is directed to a process and apparatus for finishing crude styrenic/acrylonitrile (SAN) copolymer (col. 2, lines 46-51).  The finishing step includes a two-stage procedure including devolatilizing a SAN polymer/monomer solution by first adjusting the ratio of styrenic to alkenylnitrile monomer therein in a devolatilizer 35 followed by transferring the polymer/monomer solution into a pre-heater 41.  The resulting pre-heated polymer mixture is then transferred into a second devolatilizer 45 (col. 10, line 20 et seq.).  Volatile components from the respective devolatilizers are drawn by vacuum from vacuum source 51 into recycle condenser 53; condensed monomers and diluent pass from recycle condenser 53 to recycle surge drum 55, from which they are pumped by recycle pump 57 via line 59 back to reactor 1 (col. 12, lines 36-42; Fig. 1).  The present invention distinguishes over Morris et al in the claimed method feature of spraying an organic solvent onto the separated volatile components being transferred from the volatilization tank to the condenser; or spraying an organic solvent or an aromatic vinyl monomer onto the volatile components not being condensed in a first condenser and being transferred to a second condenser when two or more condensers connected in series are used. The present invention also distinguishes over Morris et al in the claimed apparatus feature of a spray means for spraying an organic solvent into a transfer pipe for transferring the separated volatile components to the condenser; or a spray means for spraying an organic solvent or an aromatic vinyl monomer into a transfer pipe for transferring the volatile components, which have not been condensed in a first condenser, to a second condenser, when the two or more condensers connected in series are comprised.  None of said features is taught or adequately suggested by Morris et al.  
In light of the above discussion, it is evident as to why the pending claims are allowable over the prior art. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the specification as detailed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-24-22